DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5037276 (Tremoulet hereinafter).
Regarding claim 1, Tremoulet teaches a bidirectional valve in a high pressure pump (Column 1 Lines 5-9) that discloses a valve body (Figure 1, valve assembly 24 with valve body 26); a central conduit (Conduit 28) of the through type that crosses the valve body and is provided with a first opening made in a first end of the valve body (First opening and end of 28 is closest to the first shutter 32) and a second opening made in an opposite second end of the valve body (Second opening/end closer to 44 and opposing the first opening), a peripheral conduit made in the valve body (Peripheral conduit 30), eccentric with respect to the central conduit and provided with a first opening (First peripheral openings leading to cavity 42), made in a portion of the valve body comprised between the first end and the second end (Evident from Figure 1), and a second opening made in the second end of the valve body (Opening of 30 leading towards 44), a first shutter movable at least between a closing position, in which it hermetically obstructs the first opening of the central conduit (Valve 32 in the position seen in Figure 2), and an opening position, in which it is distanced from the first opening of the central conduit and allows the passage of flow through the first opening itself (When pressure moves 60 of 32 against the spring 66 to allow fluid through the first opening), a first elastic element configured to generate a force adapted to maintain the first shutter in the closing position (Spring 66), a second shutter movable at least between a closing position, in which it hermetically obstructs the second opening of the peripheral conduit (Second valve 44 as seen in Figure 2), and an opening position, in which it is distanced from the second opening of the peripheral conduit and allows the passage of flow through the second opening itself (When second valve element 46 is moved away from the peripheral conduit opening at 30b), a second elastic element configured to generate a force adapted to maintain the second shutter in the closing position (Spring 47), and a retaining body fixed to the valve body (Retaining elements retaining body 64 for the first shutter valve and retaining body 49 for the second valve) and configured to hold in position one from among the first elastic element (Body 64) and the second elastic element (Body 49) so that said elastic element exercises said force on the respective shutter (Evident from Figure 1).
Regarding claim 2, Tremoulet’s teachings are described above in claim 1 where Tremoulet further discloses that the retaining body is removably fixed to the valve body (Evident form the screw threading of 64).
Regarding claim 4, Tremoulet’s teachings are described above in claim 1 where Tremoulet further discloses that a first retaining body (Body 62) adapted to retain the first elastic element (Spring 66) and a second retaining body adapted to retain the second elastic element (Retaining body 49 with spring 47), wherein the second retaining body (Seen in Figure 1) comprises a cup-shaped portion provided with a through hole (hole for 20 to pass) at least partially aligned with the central conduit (Conduit 28 as seen in Figure 1) of the valve body and a through opening eccentric with respect to the through hole and adapted to be at least partially closed by the second shutter when a flow at the outlet from the peripheral conduit over-comes the force of the second elastic element (Under the broadest reasonable interpretation, the through hole formed between 49 and 46 would at least be partially closed/minimized when the body 46 is moved backwards towards 49).
Regarding claim 5, Tremoulet’s teachings are described above in claim 1 where Tremoulet further discloses that the valve body is monolithic, made of a single material (Body 26 is shown as a single body).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5037273 (Tremoulet) in view of US 2019/0120392 (Lee hereinafter).
Regarding claim 3, Tremoulet’s teachings are described above in claim 3 but are silent with respect to the retaining body is fixed to the valve body by means of a snap coupling mechanism.
However, Lee teaches a one way valve that discloses the use of valve cage that features a snap coupling (Figure 4 discloses the use of snap fittings on both ends of the valve body for a valve cage [snap fitting at 1150 for 1500] and groove/stepped mounting for 1600 on 1100). The resultant combination would modify the retaining body 64 of Tremoulet with the snap fitting 1150 of Lee.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded attachment of Tremoulet’s valve cage with the snap fitting of Lee’s valve cage to allow for easier assembly and disassembly of the valve for maintenance. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 5037273 (Tremoulet) in view of US 2012/0251366 (Kuro hereinafter).
Regarding claim 6, Tremoulet’s teachings are described above in claim 5 but are silent with respect to the single material is a metal material chosen from the group consisting of: stainless steel, brass alloys and aluminum alloys.
However, Kuro teaches a high pressure fluid system with a valve body made of stainless steel (¶ 188 with Figure 14a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unknown valve body material of Tremoulet with the stainless steel taught in Kuro to increase the valve body’s resistance to corrosion while featuring high strength. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0298885 (Gilpatrick hereinafter) in view of US 5037273 (Tremoulet).
Regarding claim 7, Gilpatrick teaches a high pressure pump system (Figures 1 and 2 with ¶ 1 and 2) that discloses a base (Annotated Figure 2 below), a head fixed to said base (Annotated Figure 2 below); a plurality of cylinders (Annotated Figure 2 below with Figure 1 showing cylinders 18 and 20) having central axes parallel to each other and obtained in the head (Annotated Figure 2 below), a plurality of pistons (Annotated Figure 2 below with ¶ 34 details multiple pistons) that each slide within a respective cylinder of the plurality of cylinders for the pumping of the liquid (Inherent of the piston pump system shown), an inclined piston (Annotated Figure 2 below) configured to activate the sliding of said pistons within the respective cylinders (Inherent operation of the pump shown), and a valve (Annotated Figure 2 below).

    PNG
    media_image1.png
    587
    523
    media_image1.png
    Greyscale

Gilpatrick is silent with respect to an automatic bidirectional valve, according to claim 1, for each cylinder.
However, Tremoulet details an automatic bidirectional valve for a high pressure pump (Please refer to the full rejection of claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the valve of Gilpatrick with the bidirectional valve of Tremoulet to minimize the individual valves needed during assembly. 
Regarding claim 8, Gilpatrick’s modified teachings are described above in claim 7 where the combination of Gilpatrick and Tremoulet would further disclose that each cylinder (Cylinders of Gilpatrick) is made in the head as a blind hole (Gilpatrick shows the cylinders as not passing completely through the head), and wherein each automatic bidirectional valve (Valve of Gilpatrick as replaced by Tremoulet) is housed in a bottom portion of the respective cylinder, which bottom portion is shaped so that the automatic bidirectional valve is oriented with the central axis of the central conduit parallel to a central axis of the cylinder and closes said bottom portion (Please note that the valve of Tremoulet is placed into the head of Gilpatrick in a similar manner and location which is opposed to the inclined piston of Gilpatrick as shown in the instant application and the use of bottom is relative). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0298885 (Gilpatrick hereinafter) in view of US 5037273 (Tremoulet) and further in view of US 536226 (Hammelmann hereinafter).
Regarding claim 9, Gilpatrick’s modified teachings are descried above in claim 8 but are silent with respect to each cylinder comprises a jacket inserted into the cylinder and within which the respective piston slides, which jacket extends from the automatic bidirectional valve to at least a first annular sealing gasket which encircles the piston.
However, Hammelmann teaches a high pressure piston pump that discloses a plurality of cylinders (Figures 2 and 3) where each cylinder comprises a jacket inserted into the cylinder and within which the respective piston slides (Figure 1 sleeve 9), which jacket extends from the automatic bidirectional valve (Extends from face 10 at a bidirectional valve to the end of the piston). The resultant combination would pace the sleeve of Hammelmann into the cylinder of Gilpatrick and in Figure 2 there are unlabeled annular seals/gaskets such that the jacket would extend from the bidirectional valve of Gilpatrick/Tremoulet towards the gasket of Gilpatrick.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder of Gilpatrick with the jacket of Hammelmann to reduce the wear and tear on the piston of Gilpatrick. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746